Citation Nr: 9905464	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-47 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for herniated nucleus 
pulposus of the cervical spine with occasional left arm 
weakness and facial weakness, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to April 
1968, from October 1968 to August 1976, and from December 
1985 to September 1994.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) which, among other things, granted 
service connection for herniated nucleus pulposus of the 
cervical spine with occasional left arm weakness and facial 
weakness, evaluated as 10 percent disabling.  In September 
1996, following additional development, the RO increased the 
rating to 20 percent.  

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet.App. 35 
(1993).  There is nothing in the record showing that the 
veteran was only seeking a 20 percent rating for his service-
connected cervical spine disability.  Further, there is no 
written withdrawal of the issue under 38 C.F.R. § 20.204.  
Therefore, the Board will consider the increased rating issue 
on appeal.  

At a personal hearing in November 1996, the veteran withdrew 
the issue of an increased rating for major depression.

The Board notes that in a rating decision dated in March 
1998, the RO denied the veteran's claim seeking entitlement 
to a total rating based on individual unemployability.  The 
veteran was informed of this adverse determination by a VA 
letter dated in April 1998, along with a copy of the March 
1998 rating decision and an enclosure letter explaining the 
veteran's appellate rights.  However, a notice of 
disagreement (NOD) has not yet been filed by the veteran with 
respect to the claim for a total rating, and thus this claim 
is not now in an appellate status.

The issue of entitlement to service connection for post 
traumatic stress disorder will be addressed in the remand 
portion of this decision.

For consistency and economy, the Board employs the term 
"cervical spine disability" to represent the service-
connected herniated nucleus pulposus of the cervical spine 
with occasional left arm weakness and facial weakness.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected cervical spine disability 
is manifested by symptoms most nearly analogous to severe 
intervertebral disc syndrome; pronounced disablement is not 
demonstrated.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for herniated nucleus 
pulposus of the cervical spine with occasional left arm 
weakness and facial weakness have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  Upon review 
of the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required.

Factual Background

The service medical records reflect the veteran's complaints 
of problems with his neck which included numbness in his face 
and his left arm.  The records further show that he required 
surgery in December 1993 which included cervical disc 
removal.

VA examination in February 1995 showed that the veteran was 
in no distress and walked normally.  Straight leg raising was 
negative.  There was tenderness at C6 and C7 and mild 
limitation to the cervical spine.  Range of motion of the 
cervical spine was:  forward flexion to 30 degrees; backward 
extension to 28 degrees; left lateral flexion to 30 degrees; 
right lateral flexion to 40 degrees; rotation to the left to 
35 degrees; and rotation to the right to 45 degrees.  There 
was some pain experienced in the back of the neck and on the 
left side at end of range.  There was sensory hypoesthesia 
and hyporeflexia on the left upper extremity consistent with 
C6, C7 and C8 radiculopathy.  X-rays of the cervical spine 
showed a narrowing of the disc spaces between C4-5 and C5-6.  

In an October 1995 rating decision, the RO granted service 
connection for herniated nucleus pulposus of the cervical 
spine with occasional left arm weakness and facial weakness, 
evaluated as 10 percent disabling. 

In a December 1995 statement, J.B., Chief of a VA Medical 
Administration Service, indicated that the veteran was being 
treated at the facility in the neurology clinic for pain due 
to his cervical spine stenosis and compression.  

The veteran was afforded a VA examination in April 1996.  
Neurological evaluation showed deep tendon reflexes.  Biceps, 
triceps and supinator jerks were 1+ on the left side and 2+ 
on the right side.  Sensory to pin prick and light touch 
diminished in the left hand at the C8-T1 area.  Neck 
examination showed mild tenderness at C6, C7 and T1 spine.  
Range of motion of the neck was as follows:  forward flexion 
to 30 degrees; extension to 30 degrees; left lateral flexion 
to 28 degrees; right lateral flexion to 32 degrees; left 
lateral rotation to minus 15 degrees; and right lateral 
rotation to minus 20 degrees.  It was noted that there was 
mild limitation of lateral flexion and lateral bending of the 
neck.  Lower extremity reflexes showed hyperactive 3+ 
bilaterally and his muscle strength was 5/5 in the upper 
extremities and lower extremities, except for mild weakness 
on the left hand.  The examiner indicated that there was 
essentially no change in the veteran's functional or 
neurological status as compared to the 1995 examination.  The 
diagnoses included small herniated nucleus pulposus at C3-C4 
and minimal cord compression at this level. 

In September 1996, the RO increased the rating for the 
service-connected cervical spine disability to 20 percent.  

At a hearing before a hearing officer in November 1996, the 
veteran maintained that his cervical spine disability 
warranted a 60 percent evaluation.  He stated that he had 
pain at all times and that the pain increased on walking.  He 
indicated that he could not do physical activities without 
being bedridden.  He stated that he had pain in the neck and 
in the middle of the back, face and head.  He also stated 
that he had numbness in the left arm along with weakness.  
See November 1996 hearing transcript.  

The report of VA examination in November 1996 noted that the 
veteran refused to be re-examined after exercise.  The neck 
examination showed trigger points at the paracervical 
muscles, C7 and C1 and the medial border of the scapula.  
Range of motion of the cervical spine was essentially the 
same as on examination in April 1996.  The veteran felt pain 
at the end range of all motions.  Neurological evaluation 
revealed mild radiculopathy in the left upper extremity.  The 
veteran had reportedly been in the pain clinic before for 
local injections of trigger points, which relieved his pain, 
but had refused to continue the follow-up.  The examiner 
stated that there had been no change since the April 1996 
examination.  The examiner indicated that the veteran had 
chronic pain syndrome and that it was a fact that due to pain 
he may manifest weakness.  

VA medical records dated in 1997 and 1998 show that the 
veteran was seen in July 1997 for complaint of neck pain and 
left shoulder-arm pain going to the 3rd, 4th and 5th fingers.  
He denied any gait problems.  On physical examination, motor 
strength was 5/5.  Sensory examination revealed decreased 
light touch and pin prick on the entire left side, including 
the face.  Deep tendon reflexes were intact.  The impression 
was rule out left cervical radiculopathy.  In November 1997, 
physical examination was essentially normal, except for left-
sided hypoesthesia.  An MRI of the cervical spine was 
interpreted as unremarkable.  A CT scan of the cervical spine 
in August 1998 revealed mild degenerative joint disease with 
mild narrowing of bilateral neural foramina at each 
intervertebral disc space from the level of C3 to C7, more on 
the left.  

In December 1998, the veteran testified that he experienced 
muscle spasms in his neck almost daily, twitching in the 
upper extremities, and tingling in his fingers.  He also had 
shooting pain down the middle of his back towards the 
buttocks.  He stated that he was not currently taking any 
medication for pain because of prior problems with alcohol 
and drugs.  He indicated that he dealt with the pain the best 
he could.  He stated that he had more pain than usual if he 
engaged in physical activity for an hour or more.  
Thereafter, he started to feel fatigued and weak.  See 
December 1998 hearing transcript.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

In DeLuca v. Brown, 8 Vet.App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. §§ 
4.40, 4.45 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated.  Therefore, the 
Board has to consider the "function loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
diagnostic codes.  Id. at 206.  Functional loss may occur as 
a result of weakness or pain on motion of the affected body 
part.  38 C.F.R. § 4.40.  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45.  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca at 206-07.

The veteran's cervical spine disability is currently rated as 
20 percent disabling under Diagnostic Code 5293.  Under this 
code, a 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks; a 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief; and a 60 percent evaluation is warranted for 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, 5293.  

After careful consideration of all the evidence, including 
the veteran's testimony and the findings and observations by 
the VA examiner in November 1996, the Board finds that the 
record justifies a 40 percent rating under Diagnostic Code 
5293.  The testimony reflects that the veteran has constant 
pain in his neck which increases with activity.  He also 
claims limitation of motion of the neck due to pain.  The 
November 1996 VA examiner indicated that the veteran may have 
weakness in his neck due to pain.  As such, the Board finds 
that the disability is equivalent to severe intervertebral 
disc syndrome.  In so deciding, the Board has considered the 
debilitating effects of pain per 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet.App. 202 (1995).  

With respect to the veteran's entitlement to a rating in 
excess of 40 percent, the Board finds that the evaluation 
assigned adequately reflects the clinically established 
degree of pain, discomfort, and functional loss experienced 
by the veteran.  In this regard, the Board notes that the 
veteran has voluntarily chosen not to take the medication 
provided which would relieve some of the pain associated with 
his cervical spine disability.  Instead, he has chosen to 
tolerate the pain.  In addition, there is no evidence that 
the veteran has persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief which would warrant a 60 percent 
evaluation under Diagnostic Code 5293.


ORDER

Entitlement to an increased rating for herniated nucleus 
pulposus of the cervical spine with occasional left arm 
weakness and facial weakness is granted subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  


REMAND

In reviewing the record, the Board notes that service 
connection for post traumatic stress disorder (PTSD) was 
denied by rating action issued in March 1998.  The veteran 
filed a notice of disagreement with that decision in August 
1998.  There is no evidence that the RO furnished the veteran 
with a statement of the case (SOC) pertaining to the PTSD 
claim.  The remedy for such a situation is remand to the RO 
for appropriate procedural compliance, specifically the 
issuance of a SOC to that issue in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30, 20.302.  See 
Fenderson v. West, No. 96-947, slip op. at 17 (U.S. Vet. App. 
Jan. 20, 1999), citing Holland v. Gober, 10 Vet.App. 433, 436 
(1997) (per curiam order) (vacating BVA decision and 
remanding matter when VA failed to issue SOC after claimant 
had submitted timely NOD).

Accordingly, the claim of entitlement to service connection 
for PTSD is REMANDED to the RO for the following action:

The veteran should be issued a 
statement of the case on the issue 
of entitlement to service connection 
for PTSD, which includes a 
discussion of all the pertinent 
evidence, and applicable legal 
criteria.  The veteran should also 
be apprised of his right to submit a 
substantive appeal and to have claim 
reviewed by the Board.

The appeal as to the claim for 
service connection for PTSD will be 
returned to the Board following the 
issuance of the SOC only if it is 
perfected by the filing of a timely 
substantive appeal.

The purpose of this remand is to afford the veteran due 
process of the law of the claim.  No inference should be 
drawn regarding the merits of the claim, and no action is 
required of the veteran until further notified.

The claim of entitlement to service connection for PTSD must 
be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Veterans 
Appeals for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1997) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

